 

 

 

 

 

 

 

 

 

 

 

 

 

 

USDS SDNY
DOCUMENT
,_ELECTRONICALLY FILED t
UNITED sTATES DISTRICT coURT DOC# ,_ '
SOUTHERN DISTRICT oF NEw YORK ` DATBFILED . ..
U.s. sEcURITIEs mm EXCHANGE v -
coMMISSION, 18 civ. 5491 (JGK}
Plaintiff, MEMORANDUM 0PINION
AND 0RDER

- against -
PERRY SANTILLO, et al.,

Defendants.

 

JOHN G. KOELTL, District Judge:

Defendant Thomas Brenner moves to stay this civil
proceeding -~ brought by the United States Securities and
Exchange Commission (“SEC”) -- pending resolution of a parallel
criminal investigation brought by the United States Attorney for
the Northern District of Ohio. Alternatively, Brenner requests
a stay for a period of six months.

I.

In this case, the SEC claims that the defendants ~~

including defendant Brenner -- operated a more than $102 million
Ponzi scheme that defrauded at least 637 investors. (Dkt. No.
l.) Approximately two weeks before this case was filed, Brenner

received a letter from the United States Attorney’s Office for
the Northern District of Ohio. That letter informed Brenner
that he was the target of a federal investigation involving

criminal violation of the securities laws. The parties agree

 

 

that the factual basis underpinning that investigation shares a
substantial factual overlap with the facts of the present case.

Brenner moves to stay this case pending resolution of the
Ohio criminal investigation or, alternatively, to stay this case
for six months. Brenner argues that it will be burdensome for
him to litigate both cases concurrently. Specifically, Brenner
asserts that dual litigation will place him in the difficult
position of having to choose whether to exercise his Fifth
Amendment right against self~incrimination in this civil
proceeding -~ which could be used as the basis for an adverse
inference against him -- or testifying, which leaves the
possibility that the testimony will be used against him in the
criminal proceeding.

II.

“[T]he power to stay proceedings is incidental to the power
inherent in every court to control the disposition of the causes
on its docket with economy of time and effort for itself, for

counselr and for litigants.” Louis Vuitton Malletier S.A. v. LY

 

USA, Inc., 676 F.3d 83, 96 (2d Cir. 2912) (quoting Landis v. N.
Am. Co., 299 U.S. 248, 25§ (1936)). Courts do not automatically
stay civil proceedings because a defendant has been charged
criminally. §§e id; at 96-104. Indeed, there is nothing
unconstitutional about requiring a defendant to litigate

parallel civil and criminal proceedings at the same time.

2

 

 

United States v. Kordel, 39? U.S. l, ll (19?0); Nosik v. Singe,

 

40 F.Bd 592, 596 (2d Cir.l994) (“Nothing in the Constitution
forbids contemporaneous civil and criminal proceedings
concerning the same subject matter.”). However, “a court may
decide in its discretion to stay civil proceedings . . . when
the interests of justice seem to require such action.” Kashi v.
Gratsos, T9O F.Zd 1050, 1057 (2d Cir. 1986) (guotation marks
omitted}.

A stay should be imposed only after a “particularized
inquiry into the circumstances of, and the competing interests
in, the case.” Louis Vuitton, 676 F.3d at 99. The party
seeking the stay bears the burden of establishing its need. ld;
at 97. “Absent a showing of undue prejudice upon defendant or
interference with his constitutional rights, there is no reason
why plaintiff should be delayed in its efforts to diligently
proceed to sustain its claim.” ld; (guotation marks and
alteration omitted).

ln evaluating whether to grant such a stay, courts in this
Circuit consider the following factors:

l) the extent to which the issues in the criminal case

overlap with those presented in the civil case; 2) the

status of the case, including whether the defendants
have been indicted; 3) the private interests of the
plaintiffs in proceeding expeditiously weighed against
the prejudice to plaintiffs caused by the delay; 4) the

private interests of and burden on the defendants; 5)
the interests of the courts; and 6) the public interest.

 

id; at 99 (citation omitted). “Balancing these factors is a
case-by-case determination, with the basic goal being to avoid
prejudice. The strongest case for granting a stay is where a
party under criminal indictment is required to defend a civil

proceeding involving the same matter.” Volmar Distrib., Inc. v.

 

N.Y. Post CO., 152 F.R.D. 36, 39 (S.D.N.Y. 1993).
A.

These balancing factors, as applied to the facts of this
case, favor granting a 90-day stay of Brenner’s deposition but
allowing documentary discovery to proceed.

First, overlap between the cases. ln this case, there is
no dispute that there is substantial overlap between the civil
and criminal cases.

Second, status of the case and indictment. Generally]r
courts in this Circuit have denied requests for a stay where, as
here, the defendant has not yet been indicted. Sterling Nat’l

Bank v. A-l Hotels Int’l, Inc., 175 F. Supp. 2d 573, 577

 

(S.D.N.Y. 2001) (“[T]he likelihood that a civil party can make
the necessary showing to obtain the ‘extraordinary remedy' of a
stay {pre-indictment] . . . is inevitably much reduced.”); In re

Par Pharma., Inc. Sec. Litig., 133 F.R.D. 12, 13-14 (S.D.N.Y.

 

1990) (holding that where “[n]o indictments . . . have yet
issued,” “§t]he weight of authority . . . counsels against
granting a stay”) (collecting cases); SEC v. Constantin, No.

 

 

 

 

 

 

ilcv4642, 2012 WL 1195700, at *l (S.D.N.Y. Apr. 9, 2012}
(denying pre»indictment stay of proceedings).
Conversely, courts routinely grant stays post-indictment.

See fn re Par Pharma., 133 F.R.D. at 13~14 (“The weight of

 

authority in this Circuit indicates that courts will stay a
civil proceeding when the criminal investigation has ripened
into an indictment . . . but will deny a stay of the civil
proceeding where no indictment has issued.” (citations
omitted}). This case falls somewhere in the middle "~ Brenner
received a letter from the United States Attorney’s Office in
June 2018 notifying him that he is under investigation, but he
has not yet been indicted. There is no evidence that he will or
will not be indicted; but, at the very least, he is under
imminent threat of an indictment and will be forced to litigate
this civil case with the fear that he will later be indicted.

Third, the plaintiff's interests. The SEC has an interest
in pursuing relief expeditiously. As time goes by, witnesses’
memories fade or the witnesses may lost entirely. However, the
Court has already granted preliminary injunctive relief and an
asset freeze, mitigating some of the risk that a stay might pose
to the SEC .

Fourth, burden on the defendant. If this case is not

stayed Brenner will face the difficult decision of asserting his

Fifth Amendment right not to incriminate himself at the risk of

 

losing a civil trial, or waiving those rights to defend himself
in this civil proceeding at the risk of incriminating himself.
This would be a significant, albeit constitutional, burden on
the defendant. Gellis v. Casey, 338 F. Supp. 651, 653 {S.D.N.Y.
1972) (“There is no violation of due process where a party is
faced with the choice of testifying or invoking the Fifth
Amendment.”}.

Fifth, the Court's interest. The Court’s interest in
pursuing the fair administration of justice will not be affected
by either a grant or denial of Brenner's motion.

Sixth and finally, the public interest. The public
interest in this case is mixed. The public has an interest in
assuring that the SEC is able to pursue its actions
expeditiously. However, the public interest is not served by
burdening a defendant’s ability to exercise his Fifth Amendment
rights, if that is reasonably avoidable.

* * *

On balance, these factors weigh in favor of granting a stay
of Brenner’s deposition for 90 days, but not a stay of
documentary discovery. This stay will allow time for a decision
to be made by the United States Attorney’s Office for the
Northern District of Ohio on whether it will pursue an

indictment against Brenner and allow the SEC to continue

 

 

 

 

 

litigating its civil caser with only a small delay of Brenner's
deposition.
CONCLUSION

For the foregoing reasons, the Court will grant a stay of
Brenner's deposition for 90 days. The motion for a stay is
otherwise denied.

To the extent not specifically addressed, the arguments are
either moot or without merit. The Clerk of Court is directed to
close Docket Number 60.

SO ORDERED.

Dated: New York, New York

November 2, 2018 \/% //(;Q:G§

z ohn G. Koeltl
Unit States District Judge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

